DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to because they include informalities.  In Figure 1, element 160, it is not clear what the term “LECT” is an abbreviation for.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Specification

The disclosure is objected to because of the following informalities:  
The headings “Prior Art” and “Disclosure of the Invention” do not conform to the section headings set forth in 37 CFR 1.77(b)(7) and (8), namely Background and Brief Summary of the Invention.
The specification includes minor grammatical and other errors.  For example, on page 1, line 25, the term “securization” is not an English word.  See also page 5, line 9.  On page 2, line 20, the phrase “In terms of access device” is not in clear idiomatic English.  On page 3, line 1, it appears that “unencrypted” may be intended to read “decrypted”.  On page 4, line 30, the use of “disposition” is not clear in context and is not in clear idiomatic English.  See also page 5, line 8.  On page 5, line 20, it appears that “product computer program” may be intended to read “computer program product”.  On page 6, lines 24-25, the description that “a single user terminal 100 is not represented” appears to contradict the drawings which depict a single user terminal.  On page 7, line 7, the antecedent of the pronoun “It” is unclear.  On page 7, line 12, the word “Programmable” is missing from the definition of EEPROM.  On page 7, line 28, it appears that “and” should be inserted at the end of the line.  On page 7, line 29, the 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 22 and 31 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium storing a program.  The broadest reasonable interpretation of a computer readable storage medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage media (for example, as defined by usage in issued patents and published patent applications).  The specification is silent as to any definition of medium that would exclude transitory signals, and therefore the claims are considered In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007), and MPEP § 2106.03(I).  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Of. Gaz. Pat. Office.  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106(II).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the stored data being encrypted” in line 2.  It is not clear whether this is intended as a step of the method and/or what the timing of this encryption is compared to the remainder of the method.  Throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps 
Claim 22 recites “the stored data being encrypted” in lines 3-4.  It is not clear whether this is intended as a step of the method and/or what the timing of this encryption is compared to the remainder of the method.  Throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps appear to include internal commas.  Further, the claim recites steps of “recovering”, “converting”, and “transmitting” in lines 13-17.  It is not clear whether all of these steps are intended to be grouped with the “in response to a request” limitation.  The above ambiguities render the claim indefinite.
In Claim 23, throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps appear to include internal commas.  Further, the claim recites steps of “recovering”, “converting”, and “transmitting” in lines 11-15.  It is not clear whether all of these steps are intended to be grouped with the “in response to a request” limitation.  The above ambiguities render the claim indefinite.
Claim 24 recites “the stored data being encrypted” in line 2.  It is not clear whether this is intended as a step of the method and/or what the timing of this encryption is compared to the remainder of the method.  Throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps appear to include internal commas.  Further, the claim recites “the data unencrypted by the secret key” in lines 12-13.  The use of the term “unencrypted” is not clear here, 
Claim 29 recites further limitations on “converting the encryption” in lines 1-2; however, there is not clear antecedent basis in the claims for a step of converting.  The claim additionally recites encrypting “before transmitting the re-encrypted data to the access device” in lines 4-6; however, this transmission is not performed by the access device, and therefore, there is not clear antecedent reference for this limitation.
Claim 31 recites “the stored data being encrypted” in lines 3-4.  It is not clear whether this is intended as a step of the method and/or what the timing of this encryption is compared to the remainder of the method.  Throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps appear to include internal commas.  Further, the claim recites “the data unencrypted by the secret key” in lines 14-15.  The use of the term “unencrypted” is not clear here, although it appears that this may be intended to read “decrypted”.  The above ambiguities render the claim indefinite.
Claim 32 recites “the access device” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. recites “the stored data being encrypted” in line 2.  Throughout the claim, it appears that individual steps should end with a semicolon because certain of the steps appear to include internal commas.  Further, the claim recites “the data unencrypted by the secret key” in lines 13-14.  The use of the term “unencrypted” is not clear here, although it appears that this may be intended to read “decrypted”.  The above ambiguities render the claim indefinite.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 17, 18, 20-24, 26, 27, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, US Patent Application Publication 2008/0071690.
In reference to Claim 14, Lee discloses a method that includes performing mutual authentication that establishes a communication channel between a secure element and an access device secured by a session key (Figure 4; see also paragraph 0040); and in response to a request to access data stored in the user terminal (paragraph 0042), recovering the encrypted data, converting the encryption of the recovered data 
In reference to Claims 15 and 20, Lee further discloses decrypting the recovered data using the secret key stored in the secure element and re-encrypting the decrypted data using the session key (paragraphs 0044 and 0048).
In reference to Claims 17 and 18, Lee further discloses that the access device is external to the terminal or part of the terminal (see Figure 1 and paragraph 0026; see also paragraphs 0040-0041).
In reference to Claim 21, Lee further discloses that the memory is encrypted by the secret key (Figure 1, encrypted contents; see also paragraphs 0026 and 0042).

In reference to Claim 24, Lee discloses a method that includes performing mutual authentication that establishes a communication channel between a secure element and an access device secured by a session key (Figure 4; see also paragraph 0040); sending a request to access data stored in the user terminal (paragraph 0042); and receiving the requested data decrypted by the secret key and encrypted by the session key (paragraph 0048).
In reference to Claims 26 and 27, Lee further discloses that the access device is external to the terminal or part of the terminal (see Figure 1 and paragraph 0026; see also paragraphs 0040-0041).
In reference to Claim 29, Lee further discloses that the access device is external to the terminal or part of the terminal (see Figure 1 and paragraph 0026; see also paragraphs 0040-0041).


Claims 22 and 31 are directed to software implementations of the methods of Claims 14 and 24, respectively, and are rejected by a similar rationale.
Claims 23 and 32 are directed to devices having functionality corresponding to the methods of Claims 14 and 24, respectively, and are rejected by a similar rationale, mutatis mutandis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
.

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malville et al, US Patent 7793102.
In reference to Claims 19 and 28, Lee discloses everything as detailed above with respect to Claims 14 and 24, respectively.  However, Lee does not explicitly disclose the use of diversification of a master key.  Malville discloses a method that calculates a secret key for a terminal using a diversification of a master key and an identifier of the terminal (see column 7, lines 44-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to use diversification of a master key to generate a secret key, in order to allow authentication to be performed (see Malville, column 3, lines 28-34).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kihara et al, US Patent 6212097, discloses a memory that performs mutual authentication and uses a session key and re-encryption.
Nishizaki et al, US Patent 6616535, discloses a system that derives diversified cipher keys from a master key and an identifier.
Liardet et al, US Patent 6971020, discloses a method that diversifies keys using a master key and identifier.
Meier et al, US Patent 7373508, discloses a method that uses mutual authentication and re-encryption of a ticket using a session key.
Watanabe et al, US Patent 7630940, discloses a system that performs mutual authentication and re-encryption of a key with a session key.
Diehl et al, US Patent 8229857, discloses a method that uses mutual authentication and re-encryption of a key using a session key.
Tietke et al, US Patent 8872721, discloses the use of mutual authentication using EAC.
Schmalz, US Patent 9606810, discloses a method that uses EAC for mutual authentication.
Ju et al, US Patent Application Publication 2008/0219451, discloses a method that performs mutual authentication and re-encrypts a content key using a session key.
Jogand-Coulomb et al, US Patent Application Publication 2010/0131775, discloses a method that includes mutual authentication and re-encryption of a rights object with a session key.
Technical Guideline TR-03110-1, Advanced Security Mechanisms for Machine Readable Travel Documents and eIDAS Token – Part 1: eMRTDs with BAC/PACEv2 and EACv1, and Technical Guideline TR-03110, Advanced Security Mechanisms for Machine Readable Travel Documents and eIDAS Token – Part 2: Protocols for electronic IDentification, Authentication and trust, provide for the EAC mutual authentication protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Zachary A. Davis/Primary Examiner, Art Unit 2492